PER CURIAM.
The appellants, who are minors, urge the insufficiency of the evidence to support the finding that they are delinquent because of their violation of Fla.Stat. § 877.11, F.S.A. (inhalation or possession of harmful chemical substances). Basically, the appellants argue that a finding of delinquency upon a charge of the violation of this statute requires a chemical analysis of the alleged “harmful chemical substance.” We think that because of the evidence in the record of the intoxication of the minors, their conduct in fleeing the scene, and the testimony of the police officer as to her experience in dealing with this particular harmful chemical substance which is generally known to be sometimes used by juveniles for the purpose of intoxication, a chemical analysis was not essential to the proof of the charge. Cf. Koenig v. State, Fla.App.1968, 214 So.2d 627.
Affirmed.